DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 11/16/2020, in which, claims 16-20, 32-45 are pending. Claims 16 and 43 are independent. Claims 17-20 and 32-45 are dependent.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: Claims 16-20 and 32-46. 
The primary reason for the indication of the allow-ability of claims 16 and 43 and of claims 17-20 and 32-45 which depend therefrom is the inclusion therein of the limitations of “a method for isolating a sheet from an adjacent sheet previously fastened to the sheet, comprising: lifting the sheet by a device capable of suction, wherein a portion of a surface of the sheet is coupled to a portion of a surface of the adjacent sheet at a previous fastening location of the sheet and the adjacent sheet by an adhesive force; positioning an air providing device between the sheet and the adjacent sheet, wherein the air providing device comprises an air providing port configured to provide air along a path leading to the previous fastening location; and providing air from the air providing port along the path to overcome the adhesive force.
Further, referring to main claim 43, none of the prior art searched don’t teach or disclose “a system for isolating a sheet from an adjacent sheet previously fastened to the sheet, comprising: a device capable of suction, configured to lift a sheet from a stack of sheets by applying said suction, wherein a portion of a surface of the sheet is coupled to a portion of a surface of the adjacent sheet at a previous fastening location of the sheet and the adjacent sheet by an adhesive force; an air providing device comprising an air providing port configured to provide air along a path leading to the previous fastening location; and a controller in operative communication with the device capable of suction and the air providing device, configured to instruct the air providing device to provide air from the air providing port along the path to overcome the adhesive force”.
These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
Further, the Examiner has not discovered any prior art reference which anticipates independent claims 16 and 43 obvious to one ordinary skill in the art at the time the invention was made. Thus, claims are allowable. Dependent claims are also allowable for depending from an allowable base claims.



Conclusion
4.	Examiner Notes: Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	

/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677